DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 5, 7 – 11, 13 – 15, and 17 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 11, 20 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11 and 20 with the allowable feature being: an electrical system or method, comprising: a flexible circuit (FC) configured to be wrapped around the set of coaxial cables, the FC comprising: a primary dielectric layer having a plurality of substantially parallel conductive circuit traces disposed therein; therein, and a secondary dielectric layer extending from or attached to the primary dielectric layer and defining a first aperture, wherein the secondary dielectric layer does not have any conductive circuit traces disposed therein, defines an alignment feature for securing the FC; and a physical connector positioned to contact to at least one of the primary and secondary dielectric layers and configured to be inserted through the first aperture, wherein the physical connector is further configured to be inserted into a second aperture defined in a body surface of the vehicle to secure the electrical system to the body surface of the vehicle
One close prior art Consoli (US 4,394,707) teaches of an electrical system; a flexible circuit (FC), the FC comprising: a primary dielectric layer having a plurality of substantially parallel conductive circuit traces disposed therein; therein, and a secondary dielectric layer extending from or attached to the primary dielectric layer and defining a first aperture, wherein the secondary dielectric layer does not have any conductive circuit traces disposed therein, wherein at least one of the primary and secondary dielectric layers defines an alignment feature; and a physical connector positioned to contact to at least one of the primary and secondary dielectric layers and configured to be inserted through the first aperture for further; however Consoli does not teach an electrical system for secure installation in a vehicle, the electrical system comprising: a set of coaxial cables; a flexible circuit (FC) configured to be wrapped around the set of coaxial cables thereby securing the set of coaxial cables within, wherein at least one of the primary and secondary dielectric layers defines an alignment feature securing the FC wrapped around the set of coaxial cables, a physical connector securing the FC wrapped around the set of coaxial cables, wherein the physical connector is further configured to be inserted into a second aperture defined in a body surface of the vehicle to secure the electrical system to the body surface of the vehicle.
Another close prior art Ramsagar (US 6,770,813 B1) teaches of an electrical system for secure installation in a vehicle, the electrical system comprising: a flexible circuit (FC), the FC comprising: a primary dielectric layer having a plurality of substantially parallel conductive circuit traces disposed therein; therein, and a secondary dielectric layer extending from or attached to the primary dielectric layer and defining a first aperture, wherein the secondary dielectric layer does not have any however Ramsagar does not teach a set of coaxial cables; a flexible circuit (FC) configured to be wrapped around the set of coaxial cables thereby securing the set of coaxial cables within, wherein at least one of the primary and secondary dielectric layers defines an alignment feature securing the FC wrapped around the set of coaxial cables, a physical connector configured to be inserted through the first aperture for further securing the FC wrapped around the set of coaxial cables.
Therefore claims 1, 3 – 5, 7 – 11, 13 – 15, and 17 – 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896